 Case 1:20-cv-01085-MN Document 52 Filed 07/26/21 Page 1 of 2 PageID #: 3287




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE


SCOTT GILMORE, et al.,                            )
                                                  )
                Plaintiffs,                       )   C.A. No. 20-1085-MN
                                                  )
         v.                                       )   JURY TRIAL DEMANDED
                                                  )
MONSANTO COMPANY,                                 )
                                                  )
                Defendant.                        )


                     MOTION TO INTERVENE BY JASON RINEHART

         Jason Rinehart seeks to intervene in this case for the limited purpose of addressing the

proposed class action settlement (D.I. No. 24) (“Preliminary Approval Motion”) and any related

matters that may arise in connection therewith.

         Mr. Rinehart is an absent class member as the settlement class is defined in the proposed

class action settlement. He is also the named plaintiff in putative class action Rinehart v. Monsanto

Company, 20SL-CC04939, pending in Missouri state court, which asserts medical monitoring

claims on behalf of a class of individuals who have used and/or been exposed to Roundup and

who, as a result, are at a significantly increased risk of developing numerous forms of cancer,

including non-Hodgkin’s lymphoma.

         Mr. Rinehart seeks to intervene to protect his and other putative class members’ rights to

medical monitoring relief. Those medical monitoring claims would be released by the proposed

class action settlement in this case, but the proposed settlement does not provide any consideration

in exchange for that release. Mr. Rinehart’s Opposition to the Preliminary Approval Motion was filed

on June 28, 2021 (D.I. Nos. 37-38).




13013633/1
 Case 1:20-cv-01085-MN Document 52 Filed 07/26/21 Page 2 of 2 PageID #: 3288




         Intervention is proper under Federal Rule of Civil Procedure 24, as Mr. Rinehart explains in

his accompanying memorandum.

         Dated: July 26, 2021                  Respectfully submitted,
                                               MORRIS JAMES LLP
                                               /s/ Sarah M. Ennis
                                               Jeffrey R. Waxman (DE Bar No. 4159)
                                               Sarah M. Ennis (DE Bar No. 5745)
                                               500 Delaware Avenue, Suite 1500
                                               Wilmington, DE 19801-1494
                                               Telephone: (302) 888-6800
                                               Facsimile: (302) 571-1750
                                               jwaxman@morrisjames.com
                                               sennis@morrisjames.com

                                               Elizabeth A Fegan (admitted pro hac vice)
                                               FEGAN SCOTT LLC
                                               150 S. Wacker Dr., 24th Floor
                                               Chicago, IL 60606
                                               Telephone: 312.741.1019
                                               beth@feganscott.com

                                               Melissa Ryan Clark
                                               FEGAN SCOTT LLC
                                               140 Broadway, 46th Floor
                                               New York, NY 10005
                                               Telephone: 347.353.1150
                                               melissa@feganscott.com

                                               William Riley
                                               RILEY WILLIAMS & PIATT, LLC
                                               301 Massachusetts Ave.
                                               Indianapolis, IN 46204
                                               Telephone: 317.633.5270
                                               wriley@rwp-law.com

                                               J. Barton Goplerud
                                               SHINDLER, ANDERSON, GOPLERUD &
                                               WEESE, P.C.,
                                               5015 Grand Ridge Drive, Suite 100
                                               West Des Moines, Iowa 50265
                                               Telephone: 515.223.4567
                                               goplerud@sagwlaw.com

                                               Counsel for Jason Rinehart

                                                  2
13013633/1
